Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FROM 10-Q (P) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 1-10545 TRANSATLANTIC HOLDINGS, INC. (Exact name of registrant as specified in its charter) DELAWARE 13-3355897 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification Number) organization) 80 Pine Street, New York, New York (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (212) 770-2000 NONE Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of June 30, 2007. TRANSATLANTIC HOLDINGS, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PAGE PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements: Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 (unaudited) 1 Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (unaudited) 3 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Cautionary Statement Regarding Forward-Looking Information 12 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 32 ITEM 4. Controls and Procedures 33 PART II - OTHER INFORMATION ITEM 1A. Risk Factors 34 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 ITEM 4. Submission of Matters to a Vote of Security Holders 36 ITEM 6. Exhibits 36 Signatures 36 Exhibit Index 37 Part I  Item 1 TRANSATLANTIC HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, 2007 and December 31, 2006 (Unaudited) 2007 2006 ASSETS (in thousands, except share data) Investments and cash: Fixed maturities: Held to maturity, at amortized cost (fair value: 2007-$1,260,764; 2006-$1,291,634) $ $ Available for sale, at fair value (amortized cost: 2007-$7,283,988; 2006-$6,943,290) (pledged, at fair value: 2007-$1,490,424; 2006-$1,577,864) Equities: Available for sale, at fair value: Common stocks (cost: 2007-$607,240; 2006-$577,090) (pledged, at fair value: 2007-$77,656; 2006-$41,187) Nonredeemable preferred stocks (cost: 2007-$210,071; 2006-$229,066) Trading, at fair value, principally common stocks (cost: 2007-$47,119; 2006-$37,397) (pledged, at fair value: 2007-$4,141) Other invested assets Short-term investment of funds received under securities loan agreements Short-term investments, at cost (approximates fair value) Cash and cash equivalents Total investments and cash Accrued investment income Premium balances receivable, net Reinsurance recoverable on paid and unpaid losses and loss adjustment expenses: Affiliates Other Deferred acquisition costs Prepaid reinsurance premiums Deferred income taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Unpaid losses and loss adjustment expenses $ $ Unearned premiums Payable under securities loan agreements 5.75% senior notes due December 14, 2015: Affiliates Other Other liabilities Total liabilities Commitments and contingent liabilities (see Note 8) Preferred Stock, $1.00 par value; shares authorized: 5,000,000; none issued - - Common Stock, $1.00 par value; shares authorized: 100,000,000; shares issued: 2007-67,124,670; 2006-67,026,608 Additional paid-in capital Accumulated other comprehensive (loss) income ) Retained earnings Treasury Stock, at cost: 988,900 shares of common stock ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. - 1 - TRANSATLANTIC HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (in thousands, except per share data) Revenues: Net premiums written $ $ $ 1,967,248 $ 1,828,006 Increase in net unearned premiums ) Net premiums earned Net investment income Realized net capital gains (losses) ) Total revenues Expenses: Net losses and loss adjustment expenses Net commissions Other underwriting expenses Increase in deferred acquisition costs ) Interest on senior notes Other, net Total expenses Income before income taxes Income taxes Net income $ Net income per common share: Basic $ Diluted Cash dividends declared per common share Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. - 2 - TRANSATLANTIC HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 (in thousands) Net cash provided by operating activities $ $ Cash flows from investing activities: Proceeds of fixed maturities available for sale sold Proceeds of fixed maturities available for sale redeemed or matured Proceeds of equities available for sale sold Purchase of fixed maturities available for sale ) ) Purchase of equities available for sale ) ) Net sale of other invested assets Net sale (purchase) of short-term investment of funds received under securities loan agreements ) Net (purchase) sale of short-term investments ) Change in other liabilities for securities in course of settlement ) ) Other, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Net funds (disbursed) received under securities loan agreements ) Dividends to stockholders ) ) Proceeds from common stock issued Other, net ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Income taxes paid, net $ $ Interest paid on senior notes The accompanying notes are an integral part of the condensed consolidated financial statements. - 3 - TRANSATLANTIC HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands) Net income $ Other comprehensive loss: Net unrealized depreciation of investments, net of tax: Net unrealized holding losses ) Deferred income tax benefit on above Reclassification adjustment for (gains) losses included in net income ) ) ) Deferred income tax benefit (charge) on above ) Net unrealized foreign currency translation gain, net of tax: Net unrealized currency translation gain Deferred income tax charge on above ) Other comprehensive loss ) Comprehensive income $ The accompanying notes are an integral part of the condensed consolidated financial statements. - 4 - TRANSATLANTIC HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE
